Exhibit 10.43

FIRST AMENDMENT TO

THE PRUDENTIAL DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated October 9, 2007)

WHEREAS, The Prudential Deferred Compensation Plan for Non-Employee Directors
(the “Plan”) was amended and restated, October 9, 2007, to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”);

WHEREAS, in connection with such restatement, the most senior Vice President
responsible for Corporate Human Resources was authorized to make such additional
amendments to the Plan as she deemed necessary or appropriate to address the
requirements of Section 409A; and

WHEREAS, it is desired to allow the Non-Employee Directors participating in the
Plan the opportunity to make revised elections in 2008 in respect of amounts
allocated to their Post-2004 Deferred Compensation Account, in accordance with
the transition relief afforded under Section 409A of the Code.

NOW, THEREFORE, the Plan is amended as follows:

1. Section 2.2(b) is hereby amended to delete subparagraph (ii) and to add a new
subparagraph (ii), to read as follows:

 

  (ii)

Amounts Earned after December 31, 2004. Each Participant may amend his or her
election forms with respect to his or her Post-2004 Deferred Compensation
Account balance (a) to change the previously-elected form of distribution in
respect of any or all amounts allocated to his or her Post-2004 Deferred
Compensation Account to another distribution form permitted under Section 4.1,
or (b) to change the starting date for commencement of payment of any or all
amounts allocated to his or her Post-2004 Deferred Compensation Account to
another definitely determinable date on or after such Participant’s Retirement
Date, provided, however, that such election shall be made during an open trading
window under the Company’s Personal Securities Trading Policy. Except as
provided in the following sentence, to be effective, any election made pursuant
to this Section 2.2(b)(ii) must satisfy the following conditions: (x) it must be
made at least twelve months prior to the date as of which distribution to the
Participant in respect of such portion of his or her Post-2004 Deferred
Compensation Account would otherwise have been made to the Participant and
(y) it must defer the commencement date of distribution to the Participant in
respect of such portion of his or her



--------------------------------------------------------------------------------

 

Post-2004 Deferred Compensation Account for at least five (5) years from the
date that would have applied absent such election. Notwithstanding the
immediately preceding sentence, a Participant may change any of the elections
previously made pursuant to Section 4.1(a) in respect of all or any portion of
such Participant’s Post-2004 Deferred Compensation Account in accordance with,
and not later than the latest date specified under, the special transition
relief applicable under the guidance promulgated under Section 409A of the Code.

 

  2. This amendment shall be effective as of the date of execution.

IN WITNESS WHEREOF, the most senior Vice President responsible for Corporate
Human Resources has caused this amendment to the Plan to be executed, this 20th
day of November 2008.

 

PRUDENTIAL FINANCIAL, INC. /s/ Sharon C. Taylor Sharon C. Taylor

 

2